Citation Nr: 0333439	
Decision Date: 12/01/03    Archive Date: 12/15/03

DOCKET NO.  02-14 371	)	DATE
	)
	)


THE ISSUE

Whether the November 4, 1983 Board of Veterans' Appeals 
decision denying a total rating for compensation purposes 
based on individual unemployability was clearly and 
unmistakable erroneous.  



REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel




FINDINGS OF FACT

1.  The veteran had active service from November 1944 to 
January 1947.  

2.  The veteran filed a May 2002 Motion for Revision of the 
November 4, 1983 Board of Veterans' Appeals (Board) decision 
denying a total rating for compensation purposes based on 
individual unemployability based on clear and unmistakable 
error.  

3.  In 1985, the Chairman of the Board granted the veteran's 
July 1985 Motion for Reconsideration of the Board's November 
4, 1983 decision.  

4.  On January 13, 1986, the Board issued a reconsideration 
decision denying a total rating for compensation purposes 
based on individual unemployability.  


CONCLUSION OF LAW

In the absence of a final decision, the Board has no 
jurisdiction to adjudicate the merits of the motion for 
revision of a decision based on clear and unmistakable error.  
38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. § 20.1400 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In his May 2002 "Motion to File Clear and Unmistakable Error 
to the Board of Veterans' Appeals," the accredited 
representative advanced that the Board committed clear and 
unmistakable error (CUE) in its November 4, 1983, decision 
denying a total rating for compensation purposes based on 
individual unemployability.  In his October 2002 Motion for 
Revision, the accredited representative reiterates that the 
Board committed CUE in its November 4, 1983, decision denying 
a total rating for compensation purposes based on individual 
unemployability.  

All final Board decisions are subject to revision on the 
basis of CUE except for those decisions which have been 
appealed to and decided by the United States Court of Appeals 
for Veterans Claims (Court) and decisions on issues which 
have subsequently been decided by the Court.  38 C.F.R. 
§ 20.1400 (2003).  

In its November 4, 1983, decision, the Board denied a total 
rating for compensation purposes based on individual 
unemployability.  In July 1985, the veteran submitted a 
Motion for Reconsideration of the Board's November 4, 198,3 
decision.  The Motion for Reconsideration was subsequently 
granted.  In a January 13, 1986, reconsideration decision by 
an expanded panel of the Board, the veteran's entitlement to 
a total rating for compensation purposes based on individual 
unemployability was again denied.  In January 1986, the 
veteran was provided with a copy of the Board's decision.  

A Board decision is final unless the Chairman of the Board 
orders reconsideration of the decision.  The decision of the 
reconsideration panel of the Board shall constitute the final 
decision of the Board.  38 U.S.C.A. § 7103 (West 2002).  The 
Court has clarified that:  

Thus, the granting of a motion for 
reconsideration by the Board Chairman 
abates the finality of the BVA decision 
being reconsidered until the expanded 
panel of the Board issues its 
reconsideration decision.  That decision 
then supersedes the abated initial BVA 
decision and becomes the final decision 
of the Board.  Rosler v. Derwinski, 1 
Vet. App. 241, 249 (1991).  

In light of the above authorities, the Board finds that the 
November 4, 1983, Board decision was superceded by the 
Board's January 13, 1986 reconsideration decision and 
therefore is not a final decision of the Board.  Thus, there 
is no final decision for the Board to review on the basis of 
clear and unmistakable error.  Accordingly, the 


Board does not have jurisdiction to adjudicate the merits of 
the motion and it is dismissed.  


ORDER

The motion is dismissed.



	                       
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


YOUR RIGHTS TO APPEAL OUR DECISION ON YOUR MOTION FOR REVIEW FOR CLEAR AND 
UNMISTAKABLE ERROR


The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision on your motion for the Board to review one or more of 
its final decisions for clear and unmistakable error (CUE). If you are 
satisfied with the outcome of this decision, you do not need to do 
anything. However, if you are not satisfied with this decision, you have 
the following options, which are listed in no particular order of 
importance: 

?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision. 

None of these things is mutually exclusive -you can do all three at the 
same time if you wish. However, if you file a Notice of Appeal with the 
Court and motion with the Board at the same time, this may delay your case 
because of jurisdictional conflicts. If you file a Notice of Appeal with 
the Court before you file a motion with the BVA, the BVA will not be able 
to consider your motion without the Court's permission. 

There is no time limit for filing a motion for reconsideration or a motion 
to vacate with the Board. 

How long do I have to start my appeal to the Court? You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the Court. If you also want 
to file a motion for reconsideration or a motion to vacate, you will still 
have time to appeal to the Court. As long as you file your motion(s) with 
the Board within 120 days of the date this decision was mailed to you, you 
will then have another 120 days from the date the BVA decides the motion 
for reconsideration or the motion to vacate to appeal to the Court. You 
should know that even if you have a representative, as discussed below, it 
is your responsibility to make sure that your appeal to the Court is filed 
on time. 

How do I appeal to the United States Court of Appeals for Veterans Claims? 
Send your Notice of Appeal to the Court at: 

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's website on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website. The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision. See 38 C.F.R. 20.1090 --20.1003. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Address your letter to: 

Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision.






VA 
FORM
JUN 
2003(R
S) 
 4597b  Page 1                                                                                                                                                       
Continued

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. See 38 
C.F.R. 20.904. For example, you were denied your right to representation 
through action or inaction by VA personnel, you were not provided a 
Statement of the Case or Supplemental Statement of the Case, or you did not 
get a personal hearing that you requested.  You can also file a motion to 
vacate any part of this decision on the basis that the Board allowed 
benefits based on false or fraudulent evidence submitted by or on behalf of 
the appellant. Send this motion to the address above for the Director, 
Management and Administration, at the Board.  Remember, the Board places no 
time limit on filing a motion to vacate, and you can do this at any time.  
However, if you also plan to appeal this decision to the Court, you must 
file your motion within 120 days from the date of this decision. 

Can someone represent me in my appeal? Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you. An accredited representative of a 
recognized service organization may represent you free of charge. VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA.  An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso. You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, you should write directly to the Court for information. Upon request, 
the Court will provide you a state-by-state listing of persons admitted to 
practice before the Court who are available to represent appellants. This 
information is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me? Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations. An 
attorney can also charge you for representing you before the Court. VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases: An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan. For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 








VA 
FORM
JUN 
2003(R
S) 
 4597b   Page 2



